Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 2, 1994, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While receiving unemployment insurance benefits, claimant, a shareholder and officer of two corporations operated by his wife, prepared three checks for one corporation. The Board found him ineligible to receive unemployment insurance benefits because he was not totally unemployed and charged him with a recoverable overpayment. Even though claimant did not actively participate in the corporations nor receive income from them, we find there is substantial evidence supporting the Board’s decision since, as a shareholder, claimant stood to gain financially if the corporations made a profit (see, Matter of Rance [Hudacs], 196 AD2d 930; Matter of De Martino [Hudacs], 186 AD2d 854; Matter of St. Germain [Ross], 78 AD2d 565).
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed.